On April 14, 1966 defendant was convicted, on his plea of guilty, of attempted robbery in the third degree and sentenced, as a prior felony offender, to a term of 9% to 10 years by the County Court, Nassau County. On June 20, 1966 claimant was assigned by this court as counsel to prosecute defendant’s appeal. On December 12, 1966 the judgment was unanimously afSrmed. Claimant has *842filed an application, dated January 12, 1967, under article 18-B of the County Law for compensation. In his voucher he states that (1) the record on appeal consisted of 15 pages; (2) he spent no time in open court; and (3) he spent 63 hours out of court, (a) 2 hours in interview and conferences, (b) 5 hours in obtaining and reviewing records and (c) 56 hours in legal research and brief writing. His efforts resulted in the writing of a six-page typewritten brief, three pages of which were a recital of the facts. The brief contained the citation of only one case. In our opinion, the reasonable' value of the services rendered on this appeal is $75 and claimant is awarded that sum. Attorneys assigned to prosecute appeals under article 18-B of the County Law or section 35 of the Judiciary Law should not expect to receive as compensation the same amount or more than they would charge if they had been retained counsel. They should realize that, in accepting these assignments, they are performing a public service and are being compensated from public funds. (Cf. People v. Perry, 27 A D 2d 154; People v. Williams, 27 A D 2d 154.) The amount requested by this claimant is not only grossly excessive, but -the time allegedly spent is entirely out of proportion to the size and content of the brief submitted and the issue involved. Under' the circumstances, claimant’s name should not be placed upon the panel of appellate attorneys. Beldoek, P. J., Ughetta, Christ, Rabin and Benjamin, JJ., concur.